HIGGINS, Judge,
dissenting.
The adopted children of John Robert and Cecile M. Greener contest the document in issue as the will of John Robert Greener. The document was jointly executed by John and Cecile July 11, 1961. Cecile died October 10, 1979; John died December 30, 1979. They did not die in, or by reason of, a common disaster.
The question is whether the document is a “contingent”, or “conditional” will. The contingency or condition is “a common disaster to both” John and Cecile, an event which did not occur, and in which case there would be no will. The trial court so found and entered judgment for the contestants.
When the intent of the testator is expressed in plain and unambiguous language, courts have no authority to find otherwise, provided the intent is not contrary to the law. First National Bank of Kansas City v. Danforth, 523 S.W.2d 808, 816-17 (Mo.), cert. denied, 421 U.S. 992, 95 S.Ct. 1999, 44 L.Ed.2d 483 (1975); First National Bank of Kansas City v. Waldron, 406 S.W.2d 56, 58-59 (Mo.1966). The intention of Mr. and Mrs. Greener that the document was to have no effect unless the condition occurred was conclusively expressed in Item II, placed in the document prior to all disposi-tive clauses:
All of our property of any kind and character is at the present time so arranged that it will pass unto the other party in the event of the death of one of the parties herein. Therefore, the purpose of this will is to devise and bequeath the property of the parties in the event of a common disaster to both John Robert Greener and Cecile M. Greener.
There is no ambiguity in this expression to give rise to the majority’s construction; for this Court to go beyond it is, in my opinion, to make a will where none was intended. Rule 73.01; Robnett v. Ashlock, 49 Mo. 171 (1872).
In Robnett the Court was faced with a will which recited:
This 22d May, 1856. I this day start to Kentucky; I may never get back. If it should be my misfortune, I give my property to my sisters’ children (Katharine, Polly, Sally and Margaret); by giving Margaret’s children as much again as the others, as they are the most helpless. I give my watch to the youngest niece or nephew, as long as she or he lives, and so on; I give it to the family for a keepsake. You can prove the truth of this by the hand-write — all the neighbors may. The Lord prosper and bless us in this world and the world to come.
Robnett, 49 Mo. at 172. The Court held:
[T]he words after the first phrase .. . mean, If it should be my misfortune never to get back; or, If I die during my absence I give, etc. It is not easy to attach any other meaning to them, and with that meaning the bequest is made conditional upon his not returning, and could only become operative upon the contingency of his dying before his return.
*747Robnett, 49 Mo. at 175. The Greener’s intent to create a conditional will is more explicit than the testator’s intent in Rob-nett. Absence of conditional language before the second devise did not defeat the express intent of the testator in Robnett; such an absence should not defeat the express intent of the testators in this case.
Accordingly, I would affirm the judgment.